Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                      No. 04-17-00496-CR

                                     Tracy Diane GRIER,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                   From the 198th Judicial District Court, Kerr County, Texas
                                   Trial Court No. B12462
                        Honorable N. Keith Williams, Judge Presiding

      BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE RIOS

        In accordance with this court’s memorandum opinion of this date, the judgment of the trial
court is AFFIRMED.

       SIGNED June 13, 2018.


                                                 _____________________________
                                                 Karen Angelini, Justice